Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Zachary Conrad on 08/29/22.
4.	The application has been amended as follows: 

	Claim 11:
A neutron generating target made by the method of claim 1, the target comprising: 
a target substrate; and 
a neutron source layer disposed on a surface of the target substrate and bonded to the target substrate, the neutron source layer comprising a first surface facing the target substrate and a roughened second surface facing away from the target substrate, wherein the second surface comprises a plurality of surface features, the plurality of surface features comprising a plurality of different heights.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: Applicant’s arguments (07/05/22) with respect to the claim rejections under 35 U.S.C. 112 of the claim 1 and 11 recitation of “plurality of different heights” is persuasive. The amendment to claim 11 in view of Applicant’s arguments overcomes the rejections under 35 U.S.C. 112 and 102. The neutron source layer of the target of claim 11 as amended would have a different structure (surface features) than the prior art target Be layer of Anzorena. Anzorena’s Be layer surface features are formed during the deposition of the Be later on the target, whereas the claimed target surface features are formed by a different process after the neutron source layer was deposited.  
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619